DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2019/0394664) in view of Tang (US 2020/0145080).

2.	As per claim 1, Sun teaches an electronic device comprising: a plurality of antenna modules (Sun, ¶0041); and 
Tang teaches a processor configured to: determine at least two objectives for beam management of the plurality of antenna modules (Tang, Fig. 10 items 1004 1006 and related text); select at least one parameter for the beam management based on the determined at least two objectives (Tang, Fig. 10 items 1004 1006 and related text); and perform the beam management on the plurality of antenna modules based on the selected at least one parameter (Tang, Fig. 10 item 1008 and related text).
3.	Claim 8 is similarly analyzed as claim 1 for obviousness reasons discussed above. 
4.	As per claim 2, Sun in view of Tang teaches the electronic device of claim 1, wherein the processor is configured to: determine the at least two objectives for beam management based on at least one of first information related to a desired data rate, second information related to a cost of searching the plurality of antenna modules for a new beam, or side information of the electronic device (Tang, ¶0124), wherein the side information comprises at least one of a current battery level of the electronic device or a current temperature of the electronic device (Tang, ¶0124).
5.	Claim 9 and 15 are similarly analyzed as claim 2 for obviousness reasons discussed above. 
6.	As per claim 3, Sun in view of Tang teaches the electronic device of claim 1, wherein the processor is further configured to: obtain, for each of a plurality of sets of conditions, a corresponding optimal at least one parameter for the beam management that fulfills the determined at least two objectives, based on a simulation of the electronic device under each of the plurality of sets of conditions, or based on measurement data collected by the electronic device (Tang, ¶0124); and select, based on a current set of conditions, the optimal at least one parameter that corresponds to the current set of conditions as the at least one parameter for the beam management (Tang, ¶0103).
7.	Claim 10 and 16 are similarly analyzed as claim 3 for obviousness reasons discussed above. 

Allowable Subject Matter
8.	Claims 4-7, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637